Exhibit 10.1

STOCK OPTION AGREEMENT

(Non-Qualified Stock Option)

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of
January 3, 2007 (the “Effective Date”), by and between Celsion Corporation, a
Delaware corporation (the “Company”) and Michael H. Tardugno (the “Optionee”).

WITNESSETH:

WHEREAS, the Company and the Optionee are parties to that certain Employment
Agreement, effective as of January 3, 2007 (the “Employment Agreement”);

WHEREAS, pursuant to Section 3(c) of the Employment Agreement, the Company has
agreed to issue an option (the “Inducement Option”) to purchase Four Hundred and
Thirty Thousand (430,000) shares (the “Shares”) of the common stock, par value
$0.01 per share, of the Company (the “Common Stock”), subject to the terms and
conditions of the Employment Agreement; and

WHEREAS, as contemplated by such Section 3(c), the Company and the Employee
desire to evidence the terms and conditions relating to the grant of the
Inducement Option;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is acknowledged by each of
the parties hereto, such parties, intending legally to be bound, hereby agree as
follows:

1. Defined Terms. When used in this Agreement, the following capitalized terms
have the respective meanings set forth in this Section 1:

 

  (a) “Administrator” means the Company’s Board of Directors or the Compensation
Committee of the Company’s Board of Directors if the Board of Directors has
delegated to the Compensation Committee as such, or a subcommittee of the
Compensation Committee if so designated.

 

  (b) “Agreement” has the meaning ascribed thereto in the Introductory Paragraph
of this Agreement.

 

  (c) “Applicable Laws” means the statutes, laws, ordinances, including the
rules and regulations promulgated thereunder, governing the administration of
stock options under U.S. state corporate laws, U.S. federal and state securities
laws, the Code and any U.S. stock exchange, market or quotation system on which
the Common Stock is listed or quoted.

 

  (d) “Cause” has the meaning ascribed thereto in the Employment Agreement.

 

  (e) “Change in Control” has the meaning ascribed thereto in the Employment
Agreement.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto, including the rules and regulations promulgated thereunder as
in effect from time to time.

 

  (g) “Common Stock” has the meaning ascribed thereto in the Recitals to this
Agreement

 

  (h) “Company” has the meaning ascribed thereto in the Introductory Paragraph
of this Agreement.

 



--------------------------------------------------------------------------------

  (f) “Disability” has the meaning ascribed thereto in the Employment Agreement.

 

  (g) “Effective Date” has the meaning ascribed thereto in the Introductory
Paragraph to this Agreement.

 

  (h) “Employment Agreement” has the meaning ascribed thereto in the Recitals to
this Agreement.

 

  (i) “Fair Market Value” means, on a given day, the closing sale price for the
Common Stock as reported on the principal securities exchange, market or
quotation system on which the Common Stock may be listed or quoted on such date
or, if no such sale occurred on that date, then for the next preceding date on
which a sale was made. If the Common Stock should not be listed or quoted on a
securities exchange, market or quotation system, Fair Market Value shall be
determined in good faith by the Board of Directors of the Company.

 

  (j) “Inducement Option” has the meaning ascribed thereto in the Recitals to
this Agreement.

 

  (k) “Installment” has the meaning ascribed thereto in Section 3(b) of this
Agreement.

 

  (l) “Optionee” has the meaning ascribed thereto in the Introductory Paragraph
of this Agreement.

 

  (m) “Option Price” has the meaning ascribed thereto in Section 3(a) of this
Agreement.

 

  (n) “Option Term” has the meaning ascribed thereto in Section 3(b) of this
Agreement.

 

  (o) “Shares” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

  (p) “Vested Portion” has the meaning ascribed thereto in Section 3(b) of this
Agreement.

2. Grant and Nature. Subject to the terms and conditions hereof and of the
Employment Agreement including, without limitation, adjustment pursuant to
Section 4 of this Agreement, the Company hereby grants to the Optionee the
Inducement Option to purchase the Shares, consisting of Four Hundred-Thirty
Thousand (430,000) shares of Common Stock. The Inducement Option is intended to
be a nonqualified stock option, and is not intended to qualify as an incentive
stock option under Section 422 of the Code.

3. Terms and Conditions.

(a) Option Price. The purchase price (the “Option Price”) to be paid by the
Optionee to the Company upon the exercise of the Inducement Option shall be the
closing price of the Common Stock on the American Stock Exchange on the
Effective Date, subject to adjustment as provided in Section 4 of this
Agreement.

(b) Vesting.

(i) The Inducement Option shall vest and become exercisable in four (4) equal
installments of Inducement Option to purchase 107,500 Shares on the first,
second, third and fourth anniversaries of the Effective Date (each, an
“Installment”) subject to accelerated vesting and forfeiture as otherwise
provided herein, provided that, if the Optionee’s employment

 

2



--------------------------------------------------------------------------------

is terminated by the Company prior to the first anniversary of the Effective
Date other than pursuant to Section 6 of the Employment Agreement (death,
Disability or termination for “Cause”), the first installment of Inducement
Option shall vest on the date of such termination and the remainder of the
Inducement Option shall not vest and shall be forfeited and further provided
that, if the Optionee is not employed by the Company on the second, third or
fourth anniversary of the Effective Date, the installments vesting on and after
any such anniversary shall not vest and the Inducement Option included therein
shall be forfeited. The portion of the Inducement Option which has become vested
and exercisable pursuant to this Section 3 is hereinafter referred to as the
“Vested Portion.” The Inducement Option shall be exercisable, once vested, for a
period ending on the tenth anniversary of the Effective Date (the “Option
Term”), subject to earlier termination as provided herein.

(ii) In the event of the death of the Optionee, any portion of the Inducement
Option that is vested and fully exercisable at the time of death shall remain
fully exercisable, by the Optionee’s legal representatives, for a period of one
hundred eighty (180) days from the date of death, at which time any Vested
Portion of the Inducement Option not exercised automatically shall be forfeited.
Any portion of the Inducement Option that has not vested prior the date of death
shall be forfeited.

(iii) In the event of the physical or mental Disability of the Optionee, as
defined in the Employment Agreement, any portion of the Inducement Option that
is vested and fully exercisable at the time of Disability shall remain fully
exercisable, by the Optionee or his legal representatives, should he have such,
for a period of one hundred eight (180) days from the date of Disability, at
which time any Vested Portion of the Inducement Option not exercised
automatically shall be forfeited. Any portion of the Inducement Option that has
not vested prior to the date of Disability shall be forfeited.

(iv) In the event that the Optionee’s employment with the Company is terminated
for “Cause” as defined in the Employment Agreement, or that the Optionee
voluntarily terminates his employment other than pursuant to Section 7 or
Section 8 of the Employment Agreement, except as otherwise provided in
subsection (i) of this Section 3(b), any portion of the Inducement Option that
is vested and fully exercisable at the time of such termination may be exercised
by the Optionee for a period of ninety (90) days after the date of termination,
at which time any Vested Portion of the Inducement Option not exercised
automatically shall be forfeited. Any portion of the Inducement Option that has
not vested prior to the date of termination shall be forfeited.

(v) In the event that the Optionee’s employment with the Company is terminated
by the Company other than pursuant to Section 6 of the Employment Agreement
(death, Disability, or “Cause”) or is terminated by the Optionee pursuant to
Section 7 of the Employment Agreement (for a material breach by the Company),
and such termination does not occur within two (2) years following a Change in
Control, any portion of the Inducement Option that is vested and fully
exercisable at the time of termination shall remain fully exercisable for a
period of one hundred eighty (180) days after the date of termination, at which
time any Vested Portion of the Inducement Option not exercised automatically
shall be forfeited. Any portion of the Inducement Option that has not vested
prior to the date of termination shall be forfeited.

(vi) In the event that the Optionee’s employment with the Company is terminated
by the Company other than pursuant to Section 6 of the Employment Agreement
(death, Disability or “Cause”) or is terminated by the Optionee pursuant to
Section 7 (for a material breach by the Company) or Section 8 (following a
Change in Control) and such termination occurs within two (2) years following a
Change in Control, any portion of the Inducement Option not the vested shall
vest as of immediately prior to the effectiveness of such Change in Control and
shall become and remain fully exercisable, along with any portion theretofore
vested, through the Option Term and otherwise in accordance with the respective

 

3



--------------------------------------------------------------------------------

original terms, as if no Change in Control had occurred.

(c) Effect on Employment Rights. The grant of the Inducement Option neither
confers upon the Optionee any right to continue in the employment of the Company
nor, subject to the provisions of the Employment Agreement, limits in any way
the right of the Company to terminate the employment of the Optionee at any
time.

(d) Method of Exercise and Payment. At any time prior to the expiration thereof
in accordance with the terms of this Agreement, the Optionee may exercise all or
a portion of the Vested Portion of the Inducement Option by delivering written
notice of exercise to the Company, together with payment in full for the Shares
being acquired, in an amount equal to the product of the Option Price multiplied
by the number of Shares to be acquired. Such payment may be made (i) by delivery
to the Company of cash or a check to the order of the Company in an amount equal
to the purchase price of such Shares, (ii) subject to the consent of the
Company, by delivery to the Company of shares of Common Stock of the Company
owned by the Optionee for a period of at least six months prior to the exercise
date having a Fair Market Value, on the exercise date, equal in amount to the
purchase price of such Shares, (iii) by any other means which the Board of
Directors determines are appropriate and consistent with Applicable Laws
(including, without limitation, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 and Regulation T promulgated by the Federal
Reserve Board), or (iv) by any combination of such methods of payment.

(e) Tax Withholding. The Company shall be entitled to withhold (or secure
payment from the Optionee in lieu of withholding) the amount of any withholding
or other payment required under the tax withholding provisions of the Code, any
applicable jurisdiction’s income tax act or any other applicable law with
respect to any Shares issuable under the exercised portion of the Inducement
Option.

4. Adjustments in and Changes to the Shares.

(a) General. If the Company shall at any time after the date hereof (i) declare
a dividend on its Common Stock payable in shares of its capital stock (of any
class), (ii) subdivide its outstanding shares of Common Stock, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares, or
(iv) issue any shares of its capital stock in connection with a consolidation or
merger in which it is the continuing corporation, the Option Price in effect on
the record date for that dividend, or the effective date of that subdivision,
combination or merger, and/or the number and kind of shares of capital stock on
that date subject to the Inducement Option shall be proportionately adjusted so
that the Optionee shall be entitled to receive the aggregate number and kind of
shares of capital stock which, if the Inducement Option had been exercised
immediately prior to that date, the Optionee would have owned and been entitled
to receive by virtue of that subdivision, combination or merger. The foregoing
adjustment shall be made successively whenever any event listed above shall
occur.

(b) No Restrictions on Company. The grant of the Inducement Option alone shall
not affect in any way the right of the Company to adjust, reclassify,
reorganize, or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

5. Non-Assignability. Unless otherwise permitted by the Administrator, the
Inducement Option shall not be assignable or otherwise transferable by the
Optionee except by will or by the laws of descent and distribution. The
Inducement Option may not be exercised during the lifetime of the Optionee
except by him, his guardian or legal representative.

 

4



--------------------------------------------------------------------------------

6. Restrictions on Transfers of Shares.

(a) Initial Issuance. Anything contained in this Agreement or in the Employment
Agreement notwithstanding, the Company may postpone the issuance and delivery of
any Shares upon any exercise of the Inducement Option in whole or in part until
completion of any stock exchange or market listing or registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company may consider appropriate; and may require the Optionee, when
exercising the Inducement Option, to make such representations and furnish such
information as the Company may consider appropriate in connection with the
issuance of the Shares in compliance with applicable legal requirements.

(b) Post-Issuance Transfers. Shares issued and delivered upon exercise of the
Inducement Option shall be subject to such restrictions on trading, including
appropriate legending of certificates to that effect, as the Company, in its
discretion, shall determine are necessary to satisfy applicable legal
requirements and obligations.

7. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of the
Inducement Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

(b) Investment Representations. As a condition to the exercise of the Inducement
Option, the Administrator may require the person exercising the Inducement
Option to represent and warrant at the time of any such exercise that the Shares
issuable upon such exercise are being purchased only for investment and without
any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is necessary.

8. Rights of Optionee. The Optionee shall have no rights as a stockholder of the
Company with respect to any of the Shares until (a) the Optionee has given
written notice of exercise of the Inducement Option, (b) the Optionee has paid
the aggregate Option Price in full for such Shares and, if applicable, satisfied
any other conditions imposed by the Company or Administrator and (c) the date of
issuance of a certificate to the Optionee evidencing such Shares.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to the
principles of conflicts of laws thereof.

10. Rights and Remedies Cumulative. All rights and remedies of the Company and
of the Optionee enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

11. Notices. All notices, requests, consents and other communications required
or permitted to be given hereunder or contemplated or in connection herewith
shall be in writing and shall be deemed to have been duly given if sent by
private overnight mail service (delivery confirmed by such service), registered
or certified mail (return receipt requested and received), facsimile (confirmed
receipt by return fax from the receiving party) or if delivered personally, as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):

 

5



--------------------------------------------------------------------------------

If to the Company:

Celsion Corporation

10220 L Old Columbia Road

Columbia, Maryland 21046

Attention: Chairman of the Compensation Committee

Telephone: (410) 290-5390

Fax: (410) 290-5394

If to the Optionee:

Michael H. Tardugno

256 Golf Course Road

South Burlington, VT 05403

Telephone: (802) 860-6387

12. Severability. In the event that any one or more of the provisions contained
in this Agreement, or the application thereof to any person(s) or under any
circumstance(s), shall, for any reason, be found by a court or regulatory agency
or tribunal of competent jurisdiction to be invalid, illegal or unenforceable,
such court, agency or tribunal shall have the power, and hereby is directed, to
substitute for or limit such provision(s) in order as closely as possible to
effectuate the original intent of the parties with respect to such invalid,
illegal or unenforceable provision(s) and this Agreement generally and so to
enforce such substituted provision(s). Subject to the foregoing, the invalidity,
illegality or unenforceability of any one or more of the provisions contained
herein shall not affect the validity of any other provision of this Agreement.

13. Entire Agreement. This Agreement and the Employment Agreement constitute the
entire agreement between the Company and the Optionee in respect of the subject
matter of this Agreement and supersede any and all prior agreements,
understandings, negotiations and discussions, whether written or oral, between
the parties with respect to such subject matter. In the event of any conflict
between the provisions of this Agreement and the terms of the Employment
Agreement, the terms of this Agreement will control.

14. Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived,
only by a written instrument executed by the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No officer, employee or other
servant or agent of the Company, and no servant or agent of the Optionee is
authorized to make any representation, warranty or other promise not contained
in this Agreement. No waiver by a party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, or any one or more
or continuing waivers of any such breach, shall constitute a waiver of the
breach of any other term or covenant contained in this Agreement.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the legal representatives, heirs, distributees, successors and
permitted assigns of the parties hereto. The Company may not assign its rights
and obligations under this Agreement without the prior written consent of the
Optionee, except to a successor to substantially all the Company’s business that
expressly assumes the Company’s obligations hereunder in writing. For purposes
of this Agreement, “successors” shall mean any successor, whether direct or
indirect, by way of share exchange, merger, consolidation, reorganization or
similar transaction, or the sale of all or substantially all of the assets of
the Company.

16. Captions and Headings. Captions to and headings of the various provisions
hereof are solely for the convenience of the parties hereto, are not a part of
this Agreement, and shall not be

 

6



--------------------------------------------------------------------------------

used for the interpretation, or determination of the validity, of this Agreement
or any term or provision hereof.

17. Gender and Number. As the context requires, any term used herein in the
singular shall extend to and include the plural, any term used in the plural
shall extend to and include the singular and any term used in either gender or
the neuter shall extend to and include each gender or be neutral.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Facsimile versions of original signatures of this Agreement
shall be considered original signatures.

19. Recitals. The Recitals appearing at the beginning of this Agreement are
incorporated herein by reference and made a part hereof as fully as if set forth
in full herein.

20. Advice of Counsel. The Optionee has reviewed this Agreement in its entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Agreement. The Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

[Signature Page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement effective as
of the date first above written.

 

Celsion Corporation By:  

/s/ Anthony P. Deasey

Print Name:   Anthony P. Deasey Title:   Executive Vice President

/s/ Michael H. Tardugno

Michael H. Tardugno

 

8